
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


HARRAH'S OPERATING COMPANY, INC.
HARRAH'S ENTERTAINMENT, INC.

$750,000,000

5.50% Senior Notes due 2010

Payment of Principal, Interest and
Premium, if any, Guaranteed by

Harrah's Entertainment, Inc.

PURCHASE AGREEMENT


New York, New York
June 22, 2004

J.P. Morgan Securities Inc.
As Representative of the Initial Purchasers
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

        Harrah's Operating Company, Inc., a Delaware corporation (the
"Company"), proposes to issue and sell to the several parties named below (the
"Initial Purchasers"), for whom you are acting as Representative (the
"Representative"), $750,000,000 principal amount of its 5.50% Senior Notes due
2010 (the "Notes") payment of principal, interest and premium, if any, in
respect of which notes are to benefit from the guarantee (the "Guarantee") of
Harrah's Entertainment, Inc., a Delaware corporation (the "Guarantor") (such
notes, together with such guarantee, the "Securities"). The Securities are to be
issued under an indenture (the "Indenture") to be dated as of June 25, 2004,
among the Company, the Guarantor and U.S. Bank National Association, as trustee
(the "Trustee"). The Securities will have the benefit of a registration rights
agreement (the "Registration Rights Agreement") to be dated as of June 25, 2004,
among the Company, the Guarantor and the Initial Purchasers, pursuant to which
the Company and the Guarantor have agreed to register the Securities under the
Securities Act, subject to the terms and conditions therein specified. The sale
of the Securities to the Initial Purchasers will be made without registration of
the Securities under the Securities Act in reliance upon exemptions from the
registration requirements of the Securities Act.

        In connection with the sale of the Securities, the Company and the
Guarantor have prepared an offering memorandum dated June 22, 2004 (including
any information incorporated by reference therein, the "Offering Memorandum").
The Offering Memorandum sets forth certain information concerning the Company,
the Guarantor and the Securities. Unless stated to the contrary, all references
herein to the Offering Memorandum are to the Offering Memorandum at the
Execution Time and are not meant to include any amendment or supplement, or any
information incorporated by reference therein, subsequent to the Execution Time.
The Company hereby confirms that it has authorized the use of the Offering
Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Securities by the Initial Purchasers.

        To the extent there are no additional parties listed in the table below
other than you, the term "Representative" as used herein shall mean you as the
Initial Purchasers, and the term Representative and Initial Purchasers shall
mean either the singular or plural as the context requires. The use of the
neuter in this Agreement shall include the feminine and masculine wherever
appropriate. Certain terms used herein are defined in Section 9 of Annex I
hereto. Unless stated to the contrary, any references herein to the terms
"amend," "amendment" or "supplement" with respect to the Offering Memorandum
shall be deemed to refer to and include any information filed under the Exchange
Act subsequent to the Execution Time that is incorporated by reference therein.

--------------------------------------------------------------------------------



        Subject to the terms and conditions, and in reliance upon the
representations and warranties, set forth or incorporated by reference herein,
the Company hereby agrees to sell to the several Initial Purchasers, and each
Initial Purchasers agrees, severally and not jointly, to purchase from the
Company, the respective principal amounts of Securities set forth below opposite
its name at a purchase price of 98.532% of the principal amount of Securities,
plus accrued interest, if any, from June 25, 2004 to the date of payment and
delivery:

Initial Purchaser


--------------------------------------------------------------------------------

  Principal Amount of
Securities
to Be Purchased

--------------------------------------------------------------------------------

J.P. Morgan Securities Inc.   $ 337,500,000 Banc of America Securities LLC   $
53,176,000 Wells Fargo Securities, LLC   $ 53,176,000 Citigroup Global Markets
Inc.   $ 45,676,000 Deutsche Bank Securities Inc.   $ 45,676,000 Greenwich
Capital Markets, Inc.   $ 45,676,000 Commerzbank Capital Markets Corporation   $
38,176,000 Scotia Capital (USA) Inc.   $ 38,176,000 Barclays Capital Inc.   $
23,183,000 BNP Paribas Securities Corp.   $ 23,183,000 KeyBanc Capital Markets,
A Division of McDonald Investments Inc.   $ 12,173,000 Piper Jaffrey & Co.   $
12,173,000 Bear, Stearns & Co. Inc.   $ 3,676,000 Goldman, Sachs & Co.   $
3,676,000 Lehman Brothers Inc.   $ 3,676,000 Merrill Lynch, Pierce, Fenner &
Smith Incorporated   $ 3,676,000 Morgan Stanley & Co. Incorporated   $ 3,676,000
Samuel A. Ramirez & Co., Inc.   $ 3,676,000    

--------------------------------------------------------------------------------

 
Total
 
$
750,000,000

        The Initial Purchasers will pay for the Securities upon delivery thereof
at the offices of Cleary, Gottlieb, Steen & Hamilton, One Liberty Plaza, New
York, New York at 10:00 a.m. (New York City time) on June 25, 2004, or at such
other time, not later than 5:00 p.m. (New York City time) on June 29, 2004, as
shall be designated by the Representative. The time and date of such payment and
delivery are hereinafter referred to as the Closing Date.

        The Securities shall have the terms set forth in the Offering Memorandum
dated June 22, 2004, including the following:

Terms of Securities

Maturity Date:   July 1, 2010
Interest Rate:
 
5.50%
Optional Redemption:
 
Make Whole Call at TSY + 25 basis points
Interest Payment Dates:
 
Each January 1 and July 1, commencing January 1, 2005
Closing Date:
 
June 25, 2004

        All provisions contained in the Annex I hereto, entitled "Purchase
Agreement General Provisions," are herein incorporated by reference in their
entirety and shall be deemed to be a part of this Agreement to the same extent
as if such provisions had been set forth in full herein, except that if any term
defined in such document is otherwise defined herein, the definition set forth
herein shall control.

2

--------------------------------------------------------------------------------



        If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this Agreement and your acceptance shall represent a binding agreement between
the Company and the Guarantor and the Initial Purchasers.

    Very truly yours,
 
 
HARRAH'S OPERATING COMPANY, INC.
 
 
By:
 
/s/  JONATHAN S. HALKYARD      

--------------------------------------------------------------------------------

        Name:   Jonathan Halkyard         Title:   Vice President and Treasurer
 
 
HARRAH'S ENTERTAINMENT, INC.
 
 
By:
 
/s/  JONATHAN S. HALKYARD      

--------------------------------------------------------------------------------

        Name:   Jonathan Halkyard         Title:   Vice President and Treasurer

3

--------------------------------------------------------------------------------



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.    
J.P. Morgan Securities Inc.
 
 
By:
 
/s/  STEPHEN L. SHEINER      

--------------------------------------------------------------------------------


 
      Name:   Stephen L. Sheiner         Title:   Vice President    
for itself and the other several Initial Purchasers named in the foregoing
Agreement.
 
 

4

--------------------------------------------------------------------------------



ANNEX I

HARRAH'S OPERATING COMPANY, INC.

Guaranteed Debt Securities

Payment of Principal, Interest and
Premium, if any, Guaranteed by

Harrah's Entertainment, Inc.

PURCHASE AGREEMENT GENERAL PROVISIONS

June 22, 2004

        The provisions set forth herein are incorporated by reference in a
Purchase Agreement of even date herewith (such agreement, including the
provisions hereof as incorporated therein, the "Purchase Agreement"). The
Purchase Agreement is sometimes referred to herein as this "Agreement." Terms
defined in the Purchase Agreement are used herein as therein defined.

        1.    Representations and Warranties.    The Company and the Guarantor,
jointly and severally, represent and warrant to and agree with each of the
Initial Purchasers that:

        (a)   The Offering Memorandum does not contain and, as amended or
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions in the Offering Memorandum based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein;

        (b)   Each of the Company and the Guarantor has been duly incorporated,
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Offering Memorandum
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company or the Guarantor and their respective subsidiaries, taken as a
whole;

        (c)   Each subsidiary of the Company and the Guarantor, respectively,
has been duly organized or formed, as applicable, is validly existing as a
corporation, limited liability company or partnership in good standing under the
laws of the jurisdiction of its organization or formation, as applicable, has
the power and authority to own its property and to conduct its business as
described in the Offering Memorandum and is duly qualified to transact business
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not have a material adverse effect on the Company or the Guarantor and
their respective subsidiaries, taken as a whole; all of the issued shares of
capital stock or other equity interests of each subsidiary of the Company and
the Guarantor, respectively, have been duly and validly authorized and issued
and are fully paid and non-assessable. Except as set forth in or as incorporated
by reference in the Offering Memorandum, all of the shares of capital stock or
other equity or partnership interests of each subsidiary of the Company or the
Guarantor that would be considered a "significant subsidiary" for purposes of
Rule 1-02 under Regulation S-X pursuant to the Securities Act (the "Significant
Subsidiaries") are owned directly or indirectly by the Company or the Guarantor,
respectively. Except as set forth in or as incorporated by reference in the
Offering Memorandum, all of the shares of capital stock or other equity or
partnership interests of subsidiaries of the Company or the Guarantor held by
the Company or the Guarantor

--------------------------------------------------------------------------------






are held free and clear of all liens, encumbrances, equities or claims except
such liens, encumbrances, equities or claims imposed by Gaming Laws or the terms
of any partnership agreement pertaining to any partnership that is a subsidiary
of the Company or that would not would not have a material adverse effect on the
Company or the Guarantor and their respective subsidiaries, taken as a whole;

        (d)   This Agreement has been duly authorized, executed and delivered by
each of the Company and the Guarantor;

        (e)   The Indenture has been, or will be by the Closing Date, duly
authorized, executed and delivered by each of the Company and the Guarantor and,
assuming due authorization, execution and delivery thereof by the Trustee, is,
or will be by the Closing Date, a valid and binding agreement of each of the
Company and the Guarantor, respectively, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally and general principles of equity;

        (f)    The Registration Rights Agreement has been, or will be by the
Closing Date, duly authorized, executed and delivered by each of the Company and
the Guarantor and, assuming due authorization, execution and delivery thereof by
the Representative, is, or will be by the Closing Date, a valid and binding
agreement of each of the Company and the Guarantor, respectively, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors' rights generally and general principles of
equity;

        (g)   The Securities have been duly authorized by the Company and the
Guarantor and, when executed, authenticated and issued in accordance with the
provisions of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement, (assuming due
authorization, execution and delivery thereof by the Trustee) will be entitled
to the benefits of the Indenture, and will be valid and binding obligations of
the Company and the Guarantor, respectively, in each case enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and general
principles of equity;

        (h)   The execution and delivery by each of the Company and the
Guarantor of, and the performance by each of the Company and the Guarantor of
its respective obligations under, this Agreement, the Indenture, the
Registration Rights Agreement and the Securities will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or the Guarantor, respectively, or any agreement or other instrument
binding upon the Company or any of its subsidiaries, or the Guarantor or any of
its subsidiaries, respectively, that is material to the Company or the Guarantor
and their respective subsidiaries, taken as a whole, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or the Guarantor and any of their respective subsidiaries, and no
consent, approval, authorization, filing with or order of, or qualification
with, any governmental body or agency is required in connection with, or prior
to the consummation of, the transactions contemplated in, or for the performance
by the Company or the Guarantor of its respective obligations under, this
Agreement, the Indenture, the Registration Rights Agreement and the Securities,
except such as will be obtained under the Securities Act, the Exchange Act, and
the Trust Indenture Act, or as may be required by the securities or Blue Sky
laws of the various states and securities laws of any jurisdiction outside the
United States in connection with the offer and sale of the Securities, or as
have been obtained pursuant to Gaming Laws;

        (i)    There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Company or the Guarantor and their respective subsidiaries, taken as

2

--------------------------------------------------------------------------------






a whole, from that set forth in the Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the Execution Time);

        (j)    To the knowledge of the Company, there are no known legal or
governmental proceedings pending or threatened to which the Company or the
Guarantor and any of their respective subsidiaries is a party or to which any of
the properties of the Company or the Guarantor or any of their respective
subsidiaries is subject that are not adequately disclosed in the Offering
Memorandum and that would, individually or in the aggregate, have a material
adverse effect on the Company or the Guarantor and their respective
subsidiaries, taken as a whole. Except as disclosed in the Offering Memorandum,
neither the Company nor the Guarantor has any reason to believe that any
governmental agency with authority pursuant to any Gaming Law is investigating
the Company, the Guarantor or any of their respective subsidiaries in any
non-routine matter, the results of which would materially affect the operations
of the Company and the subsidiaries of the Company. Due to the highly regulated
nature of the business of the Company and the subsidiaries of the Company, there
are ongoing investigations by various governmental agencies with authority
pursuant to the various Gaming Laws;

        (k)   Neither the Company nor the Guarantor is, and after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Offering Memorandum, neither will be, an "investment
company" or an entity "controlled by an investment company" as such terms are
defined in the Investment Company Act;

        (l)    The Company and the Guarantor and their respective subsidiaries
(i) are in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants ("Environmental Laws"), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses, and (iii) are in compliance with all terms
and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, have a material adverse effect on the Company or the Guarantor and
their respective subsidiaries, taken as a whole;

        (m)  There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) that would,
individually or in the aggregate, have a material adverse effect on the Company
or the Guarantor and their respective subsidiaries, taken as a whole;

        (n)   Except as disclosed in the Offering Memorandum, each of the
Company and the Guarantor and their respective subsidiaries has sufficient
trademarks, trade names, patent rights, copyrights, or licenses to conduct their
respective businesses as now conducted in all material respects;

        (o)   Except as disclosed in or specifically contemplated by the
Offering Memorandum, each of the Company and the Guarantor and their respective
subsidiaries has sufficient licenses, approvals and authorizations required
pursuant to Gaming Laws to conduct their respective current businesses, except
such licenses, approvals and authorizations required pursuant to Gaming Laws the
absence of which, either individually or in the aggregate, would not have a
material adverse effect on the Company or the Guarantor and their respective
subsidiaries, taken as a whole;

3

--------------------------------------------------------------------------------






        (p)   Each of the Company's and Guarantor's and their respective
subsidiaries' controlling persons, key employees, and, to the Company's or the
Guarantor's knowledge, stockholders, have all necessary permits, licenses and
other authorizations required by Gaming Laws for the Company, the Guarantor and
their respective subsidiaries to conduct their respective businesses as now
conducted in all material respects; and neither the Company nor the Guarantor
has any knowledge that any of their respective stockholders is unsuitable or may
be deemed unsuitable by any authorities pursuant to Gaming Laws;

        (q)   No labor dispute with the employees of the Company or the
Guarantor or any of their respective subsidiaries exists, or to the knowledge of
the Company or the Guarantor, respectively, is imminent that would, individually
or in the aggregate, have a material adverse effect on the Company or the
Guarantor and their respective subsidiaries, taken as a whole;

        (r)   Neither the Company, nor the Guarantor, nor any of their
respective affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made offers or sales of any security, or solicited
offers to buy any security, under circumstances that would require the
registration of the Securities under the Securities Act;

        (s)   Neither the Company, nor the Guarantor, nor any of their
respective affiliates, nor any person acting on its or their behalf has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with any offer or sale of the Securities in the
United States;

        (t)    Assuming the accuracy of the representations and warranties and
compliance with the agreements of the Initial Purchasers made pursuant to
Section 3 and except as described in the Offering Memorandum under "Description
of Notes—Registration Rights," it is not necessary in connection with the offer,
sale and delivery of the Securities in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or to qualify the Indenture under the Trust Indenture Act;

        (u)   The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Securities Act;

        (v)   Neither the Company, nor the Guarantor, nor any of their
respective affiliates, nor any person acting on its or their behalf has engaged
in any directed selling efforts with respect to the Securities, and each of them
has complied with the offering restrictions requirement of Regulation S. Terms
used in this paragraph have the meanings given to them by Regulation S;

        (w)  The Company and Guarantor are subject to and in compliance in all
material respects with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act;

        (x)   Neither the Company nor the Guarantor has, within the past
12 months, paid or agreed to pay to any person any compensation for soliciting
another to purchase any securities of the Company or Guarantor (except as
contemplated by this Agreement and the Purchase Agreement dated December 8, 2003
between the Company and the initial purchaser as set forth therein and except in
connection with any repurchase by the Guarantor of its outstanding securities
(other than the Securities)); and

        (y)   The Company and the Guarantor are in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations of the Commission adopted thereunder.

        2.    Payment and Delivery.    Except as otherwise provided in this
Section 2, payment for the Securities shall be made to the Company in federal or
other funds immediately available at the time and place set forth in the
Purchase Agreement, upon delivery to the Representative for the respective
accounts of the several Initial Purchasers of the Securities registered in such
names and in such

4

--------------------------------------------------------------------------------



denominations as the Representative shall request in writing not less than one
full Business Day prior to the date of delivery, with any transfer taxes payable
in connection with the transfer of the Securities to the Initial Purchasers duly
paid by the Company. Delivery of the Securities shall be made through the
facilities of The Depository Trust Company unless the Representative shall
otherwise instruct.

        3.    Offering by Initial Purchasers.    Each Initial Purchaser,
severally and not jointly, represents and warrants to and agrees with the
Company and the Guarantor that:

        (a)   It has not offered or sold, and, until the Securities are
registered under the Act as described in the Offering Memorandum under the
caption "Description of Notes—Registration Rights," will not offer or sell, any
Securities except (i) to those it reasonably believes to be qualified
institutional buyers (as defined in Rule 144A under the Act) and that, in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of such Securities is aware that such sale is being
made in reliance on Rule 144A; or (ii) in accordance with the restrictions set
forth in Exhibit A hereto.

        (b)   Neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of
Regulation D) in the United States.

        4.    Conditions to the Initial Purchasers' Obligations.    The several
obligations of the Initial Purchasers are subject to the performance by the
Company and Guarantor of their obligations hereunder and to the following
conditions:

        (a)   Subsequent to the execution and delivery of the Purchase Agreement
and prior to the Closing Date:

        (i)    there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any of the Company's or the Guarantor's
securities by any "nationally recognized statistical rating organization," as
such term is defined for purposes of Rule 436(g)(2) under the Act; and

        (ii)   there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company or the Guarantor and their
respective subsidiaries, taken as a whole, from that set forth in the Offering
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
Execution Time) that, in the judgment of the Representative, is material and
adverse and that makes it, in the judgment of the Representative, impracticable
or inadvisable to proceed with the offering, sale or delivery of the Securities
on the terms and in the manner contemplated in the Offering Memorandum.

        (b)   The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of each
of the Company and the Guarantor, to the effect set forth in
Section 4(a)(i) above and to the effect that the representations and warranties
of the Company and the Guarantor, respectively, contained in this Agreement are
true and correct as of the Closing Date and that the Company and the Guarantor,
respectively, have complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date. The officer signing and delivering such certificate may rely upon
the best of his or her knowledge as to proceedings threatened.

5

--------------------------------------------------------------------------------



        (c)   The Initial Purchasers shall have received on the Closing Date an
opinion of Stephen H. Brammell, Senior Vice President and General Counsel of the
Company and the Guarantor, dated the Closing Date, to the effect that:

        (i)    each of the Company, the Guarantor and the Significant
Subsidiaries has been duly organized, is validly existing as a corporation,
limited liability company or partnership in good standing under the laws of the
jurisdiction of its organization, has the power and authority to own its
property and to conduct its business as described in the Offering Memorandum and
is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company or the Guarantor and their respective subsidiaries, taken as a
whole.

        (ii)   after inquiry of the members of the law departments of the
Company and Guarantor, to the best of such counsel's knowledge, (A) there are no
legal or governmental proceedings pending or threatened to which the Company or
the Guarantor and any of their respective subsidiaries is a party or to which
any of the properties of the Company or the Guarantor or any of their respective
subsidiaries is subject that are not adequately disclosed in the Offering
Memorandum and that would, individually or in the aggregate, have a material
adverse effect on the Company or the Guarantor and their respective
subsidiaries, taken as a whole, (B) there are no material statutes, regulations,
contracts or other documents that are not adequately disclosed in the Offering
Memorandum, and (C) there is no non-routine investigation of the Company, the
Guarantor or any of their respective subsidiaries, by any governmental agency
with authority pursuant to any Gaming Law, the results of which would have
material adverse effect on the Company, the Guarantor or any of their respective
subsidiaries taken as a whole.

        (iii)  each of the Company's, and Guarantor's and their respective
subsidiaries' controlling persons, and key employees have all necessary permits,
licenses and other authorizations required by Gaming Laws for the Company, the
Guarantor and their respective subsidiaries to conduct their businesses as now
conducted except such licenses, approvals and authorizations required pursuant
to Gaming Laws the absence of which, either individually or in the aggregate,
would not have a material adverse effect on the Company or the Guarantor and
their respective subsidiaries, taken as a whole.

        (iv)  the statements (A) in the Offering Memorandum under the captions
"Regulation and Licensing," and "Legal Matters," (B) in "Items 1 and 2—Business
and Properties—Governmental Regulation" and "Item 3—Legal Proceedings" of the
Company's most recent annual report on Form 10-K in respect of the year ended
December 31, 2003, which is incorporated by reference in the Offering
Memorandum, and (C) in "Item 2—Management's Discussion and Analysis of Financial
Condition and Results of Operations—Debt and Liquidity" of the Company's
quarterly report on Form 10-Q in respect of the quarter ended March 31, 2004,
which is incorporated by reference in the Offering Memorandum, in each case
insofar as such statements constitute summaries of the legal matters, documents
or proceedings referred to therein, fairly present in all material respects the
information called for with respect to such legal matters, documents and
proceedings and fairly summarize in all material respects the matters referred
to therein.

        (v)   no consent, approval, authorization of, or qualification with any
authority pursuant to Gaming Laws is required with respect to issuance of the
Securities or the transactions contemplated by the Purchase Agreement, except as
has already been obtained.

6

--------------------------------------------------------------------------------






        (vi)  the execution and delivery by each of the Company and the
Guarantor of the transactions contemplated in, and the performance by the
Company and the Guarantor of its respective obligations pursuant to, the
Purchase Agreement, the Indenture, the Registration Rights Agreement and the
Securities will not contravene, to the best of such counsel's knowledge, any
agreement or other instrument binding upon the Company or the Guarantor and any
of their respective subsidiaries that is material to the Company or the
Guarantor and their respective subsidiaries, taken as a whole, or, except for
any approvals required from the Indiana Gaming Commission for the Company to
perform its obligations under the Registration Rights Agreement, to the best of
such counsel's knowledge, any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or the Guarantor or
any of their respective subsidiaries, including without limitation, pursuant to
any Gaming Laws.

        (d)   The Initial Purchasers shall have received on the Closing Date an
opinion of Latham & Watkins LLP, outside counsel for the Company and the
Guarantor, dated the Closing Date, to the effect that:

        (i)    this Agreement has been duly authorized by all necessary
corporate action of the Company and the Guarantor, and this Agreement has been
duly executed and delivered by the Company and the Guarantor;

        (ii)   the Indenture has been duly authorized by all necessary corporate
action of the Company and the Guarantor, and the Indenture has been duly
executed and delivered by the Company and the Guarantor and is the legally valid
and binding agreement of the Company and the Guarantor, enforceable against each
of them in accordance with its terms;

        (iii)  the Registration Rights Agreement has been duly authorized by all
necessary corporate action of the Company and the Guarantor, has been duly
executed and delivered by the Company and the Guarantor and is the legally valid
and binding agreement of the Company and the Guarantor, enforceable against each
of them in accordance with its terms;

        (iv)  the Notes have been duly authorized by all necessary corporate
action of the Company and, when executed, issued and authenticated in accordance
with the terms of the Indenture and delivered to and paid for by the Initial
Purchasers in accordance with the terms of this Agreement, will be the legally
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms; and a registered holder of the Notes will be a
beneficiary under the Indenture;

        (v)   the notations of Guarantee of the Guarantor to be endorsed on the
Notes have been duly authorized by all necessary corporate action of the
Guarantor and, when executed and delivered in accordance with the terms of the
Indenture (assuming the due execution, issuance and authentication of the Notes
in accordance with the terms of the Indenture and delivery and payment therefor
by you in accordance with the terms of this Agreement), will be the legally
valid and binding obligations of the Guarantor, enforceable against the
Guarantor in accordance with their terms;

        (vi)  the execution and delivery of this Agreement, the Indenture and
the Registration Rights Agreement, and the execution, issuance and sale of the
Notes and the Guarantees by each of the Company and the Guarantor, respectively,
to the Initial Purchasers pursuant to this Agreement, and the performance by
each of the Company and the Guarantor on or prior to the Closing Date of its
respective obligations under this Agreement, the Indenture and the Registration
Rights Agreement required to be performed on or before the Closing Date, do not:

        (A)  violate the Company's governing documents or the Guarantor's
governing documents, respectively;

7

--------------------------------------------------------------------------------







        (B)  violate the Delaware General Corporation Law, or any federal or New
York statute, rule or regulation applicable to the Company or the Guarantor,
respectively; or

        (C)  require any consents, approvals, or authorizations to be obtained
by the Company or the Guarantor, respectively, or any registrations,
declarations or filings to be made by the Company or the Guarantor,
respectively, in each case, under any federal or New York statute, rule or
regulation applicable to the Company or the Guarantor, respectively, that have
not been obtained or made;

        (vii) the statements in the Offering Memorandum under the caption
"Description of Notes," insofar as they purport to constitute a summary of the
terms of the Notes and the Guarantee, are accurate descriptions or summaries in
all material respects;

        (viii) no registration of the Securities under the Securities Act, and
no qualification of the Indenture under the Trust Indenture Act is required for
the purchase of the Securities by the Initial Purchasers or the initial resale
of the Securities, in each case, in the manner contemplated by this Agreement
and the Offering Memorandum (such counsel may state that it expresses no opinion
as to when or under what circumstances the Notes initially sold by you may be
offered or resold);

        (ix)  with your consent based solely on a certificate of an officer of
the Company as to factual matters, neither the Company nor the Guarantor is, and
immediately after giving effect to the offering and sale of the Securities in
accordance with the Purchase Agreement and the application of the proceeds as
described in the Offering Memorandum under the caption "Use of Proceeds,"
neither will be required to be registered as an "investment company" within the
meaning of the Investment Company Act; and

        (x)   based on such facts and subject to the limitations set forth in
the Offering Memorandum, the statements in the Offering Memorandum under the
caption "Certain United States Federal Income Tax Consequences," insofar as they
purport to summarize certain provisions of the statutes and regulations referred
to therein, are accurate summaries in all material respects.

        Such counsel may state that the primary purpose of such counsel's
professional engagement was not to establish or confirm factual matters or
financial or quantitative information, and many determinations involved in the
preparation of the Offering Memorandum (and the documents incorporated by
reference) are of a wholly or partially non-legal character or related to legal
matters outside the scope of such counsel's opinion letter to you of even date
herewith. Therefore, such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in, or incorporated by reference in, the Offering Memorandum or the
incorporated documents (except to the extent expressly set forth in numbered
paragraphs (vii) and (x) above), and have not made an independent check or
verification thereof (except as aforesaid). However, in the course of acting as
special counsel to the Company and the Guarantor in connection with the
preparation by the Company and the Guarantor of the Offering Memorandum, such
counsel reviewed the Offering Memorandum and the incorporated documents, and
participated in conferences and telephone conversations with officers and other
representatives of the Company, counsel to the Company, the independent public
accountants for the Company, your representatives, and your counsel, during
which conferences and conversations the contents of the Offering Memorandum (and
portions of the incorporated documents) and related matters were discussed. Such
counsel also reviewed and relied upon certain corporate records and documents,
letters from counsel and accountants, and oral and written statements of
officers and other representatives of the Company and others as to the existence
and consequence of certain factual and other matters. Such counsel considered
the

8

--------------------------------------------------------------------------------



foregoing in light of such counsel's understanding of applicable U.S. federal
securities laws and such counsel's experience gained through practice
thereunder.

        Based on such counsel's participation and review as described above,
such counsel shall advise you that during the course of such counsel's services
in connection with this matter, no facts came to such counsel's attention that
caused such counsel to believe that the Offering Memorandum, together with the
incorporated documents, as of its date or as of the date hereof, (together with
the incorporated documents at that date), contained or contains an untrue
statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; it being understood that such
counsel expresses no belief with respect to the financial statements, schedules,
or other financial data included or incorporated by reference in, or omitted
from, the Offering Memorandum or the incorporated documents.

        The opinion of Latham & Watkins LLP described in this Section 4(d) shall
be rendered to the Initial Purchasers at the request of the Company and the
Guarantor and shall so state therein.

        (e)   The Initial Purchasers shall have received from Cleary, Gottlieb,
Steen & Hamilton, counsel for the Initial Purchasers, such opinion or opinions,
dated the Closing Date and addressed to the Representative, with respect to the
issuance and sale of the Securities, the Indenture, the Registration Rights
Agreement, the Offering Memorandum (as amended or supplemented at the Closing
Date) and other related matters as the Representative may reasonably require,
and the Company and the Guarantor shall have furnished to such counsel such
documents as they request for the purpose of enabling them to pass upon such
matters.

        (f)    At the Execution Time and at the Closing Date, Deloitte & Touche
LLP shall have furnished to the Initial Purchasers a letter or letters, dated
respectively as of the Execution Time and as of the Closing Date, in form and
substance satisfactory to the Initial Purchasers, confirming that they are
independent accountants within the meaning of the Act and the Exchange Act and
stating in effect that:

        (i)    in their opinion the audited financial statements and financial
statement schedules included or incorporated in the Offering Memorandum (as
amended or supplemented at the date of the letter) and reported on by them
comply in form in all material respects with the applicable accounting
requirements of the Exchange Act and the related published rules and
regulations;

        (ii)   on the basis of a reading of the latest unaudited financial
statements made available by the Company, the Guarantor and its subsidiaries;
carrying out certain specified procedures (but not an examination in accordance
with generally accepted auditing standards which would not necessarily reveal
matters of significance with respect to the comments set forth in such letter);
a reading of the minutes of the meetings of the stockholders, directors and
executive, human resources and audit committees of the Company, the Guarantor
and its subsidiaries; and inquiries of certain officials of the Company and of
the Guarantor who have responsibility for financial and accounting matters of
the Company, the Guarantor and its subsidiaries as to transactions and events
subsequent to March 31, 2004, nothing came to their attention which caused them
to believe that: with respect to the period subsequent to March 31, 2004, there
were any changes, at a specified date not more than five Business Days prior to
the date of the letter, in the consolidated long-term debt of the Guarantor or
capital stock of the Guarantor or decreases in the stockholders' equity of the
Guarantor as compared with the amounts shown on the March 31, 2004 consolidated
balance sheet included or incorporated in the Offering Memorandum (as amended or
supplemented at the date of the letter), or for the period from March 31, 2004
to such specified date there were any decreases, as compared with the
corresponding period in the preceding year in consolidated total revenues or

9

--------------------------------------------------------------------------------






operating income or income before income taxes or the total or per share amounts
of consolidated net income of the Guarantor and its subsidiaries, except in all
instances for changes or decreases set forth in such letter, in which case the
letter shall be accompanied by an explanation by the Company as to the
significance thereof unless said explanation is not deemed necessary by the
Initial Purchasers.

        (iii)  the statements and information contained in the letter or letters
are of the type ordinarily included in accountants' "comfort letters" to Initial
Purchasers with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Offering
Memorandum.

        (g)   Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Offering Memorandum, there shall not have been
(i) any change or decrease specified in the letter or letters referred to in
paragraph (f) of this Section 4 or (ii) any change, or any development involving
a prospective change, in or affecting the business or properties of the Company
and the Guarantor and its subsidiaries the effect of which, in any case referred
to in clause (i) or (ii) above, is, in the judgment of the Initial Purchasers,
so material and adverse as to make it impractical or inadvisable to proceed with
the offering, sale or delivery of the Securities as contemplated by the Offering
Memorandum.

        (h)   As of the Closing Date the Securities shall be rated not lower
than BBB- by Standard & Poor's Corporation and Baa3 by Moody's Investors
Service, Inc.

        (i)    The Securities shall be eligible for clearance and settlement
through The Depositary Trust Company.

        (j)    Prior to the Closing Date, the Company shall have furnished to
the Initial Purchasers such further information, certificates and documents as
the Representative may reasonably request.

        5.    Covenants of the Company and the Guarantor.    In further
consideration of the agreements of the Initial Purchasers herein contained, each
of the Company and the Guarantor covenants with each Initial Purchaser as
follows that:

        (a)   The Company and the Guarantor shall furnish the Representative,
without charge, prior to 10:00 a.m. New York City time on the second Business
Day next succeeding the date of this Agreement and during the period mentioned
in Section 5(c) below, as many copies of the Offering Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
the Representative may reasonably request.

        (b)   The Company and the Guarantor shall not amend or supplement the
Offering Memorandum without the prior written consent of the Representative,
which shall not be unreasonably withheld or delayed and the Company and the
Guarantor shall not file any document under the Exchange Act that is
incorporated by reference in the Offering Memorandum unless, prior to such
proposed filing, they have furnished the Representative with a copy of such
document for review by the Representative and the Representative has not
reasonably objected to the filing of such document. The Company or the
Guarantor, as the case may be, shall promptly advise the Representative when any
document filed under the Exchange Act that is incorporated by reference in the
Offering Memorandum shall have been filed with the Commission.

        (c)   If, at any time prior to the completion of the sale of the
Securities by the Initial Purchasers (as determined by the Representative), any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Offering Memorandum in order to make the statements
therein, in the light of the circumstances when the Offering Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Offering
Memorandum to comply with applicable law,

10

--------------------------------------------------------------------------------






forthwith to notify the Representative of such event or condition and prepare
and furnish, at its own expense, to the Initial Purchasers and such other
persons as the Initial Purchasers may reasonably request, either amendments or
supplements to the Offering Memorandum (in such quantities as the Initial
Purchasers may reasonably request) so that the statements in the Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Offering Memorandum is delivered to a purchaser, be
misleading or so that the Offering Memorandum, as amended or supplemented, will
comply with law.

        (d)   The Company and Guarantor shall endeavor to qualify the Securities
for offer and sale under the securities or Blue Sky laws of such jurisdictions
as the Representative shall reasonably request and promptly advise the Initial
Purchasers of the receipt by the Company or the Guarantor of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening-of any proceeding for such
purpose.

        (e)   The Company and Guarantor shall not, and shall not permit any of
their Affiliates to, resell any Securities that have been acquired by any of
them, except, in the case of a Controlled Affiliate, until the earlier of
(i) the consummation of the Registered Exchange Offer and (ii) the declaration
of effectiveness of a Shelf Registration Statement pursuant to the Registration
Rights Agreement.

        (f)    Neither the Company, nor the Guarantor, nor any of their
respective Affiliates, nor any person acting on behalf of any of the foregoing,
will, directly or indirectly, make offers or sales of any security, or solicit
offers to buy any security, under circumstances that would require the
registration of the Securities under the Act.

        (g)   Neither the Company, nor the Guarantor, nor any of their
respective Affiliates, nor any person acting on behalf of any of the foregoing,
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Securities in the United States.

        (h)   So long as any of the Securities are "restricted securities"
within the meaning of Rule 144(a)(3) under the Act, each of the Company and the
Guarantor will, during any period in which it is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act or it is not exempt from
such reporting requirements pursuant to and in compliance with Rule 12g3-2(b)
under the Exchange Act, to provide to each holder of such restricted securities
and to each prospective purchaser (as designated by such holder) of such
restricted securities, upon the request of such holder or prospective purchaser,
any information required to be provided by Rule 144A(d)(4) under the Act. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities.

        (i)    Neither the Company, nor the Guarantor, nor any of their
respective Affiliates, nor any person acting on behalf of any of the foregoing,
will engage in any directed selling efforts with respect to the Securities, and
each of them will comply with the offering restrictions requirement of
Regulation S. Terms used in this paragraph have the meanings given to them by
Regulation S.

        (j)    To cooperate with the Representative and use its best efforts to
permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

        (k)   During the period beginning at the Execution Time and continuing
until the date which is 30 days after the Closing Date, not to offer, sell,
contract to sell or otherwise dispose of any debt securities of the Company or
warrants to purchase debt securities of the Company substantially similar to the
Securities (other than (i) the Securities and (ii) commercial paper issued in
the ordinary course of business), without the prior written consent of the
Representative.

11

--------------------------------------------------------------------------------






        (l)    Not to take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company or the Guarantor to facilitate the sale or
resale of the Securities.

        (m)  Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of the Company's and the Guarantor's
obligations under this Agreement, including:

        (i)    the fees, disbursements and expenses of the Company's and
Guarantor's counsel and the Company's and Guarantor's accountants in connection
with the registration and delivery of the Securities under the Act and all other
fees or expenses in connection with the preparation of the Offering Memorandum
and amendments and supplements or amendments to either of the foregoing,
including all printing costs associated therewith, and the mailing and
delivering of copies thereof to the Initial Purchasers and dealers, in the
quantities hereinabove specified,

        (ii)   all costs and expenses related to the transfer and delivery of
the Securities to the Initial Purchasers, including any transfer or other taxes
payable thereon (but excluding any transfer taxes on resale of any of the
Securities by the Initial Purchasers),

        (iii)  the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state law and all expenses in connection with the qualification of the
Securities for offer and sale under state law as provided in Section 5(d)
hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky or legal investment memorandum,

        (iv)  the fees and disbursements of the Company's and Guarantor's
counsel and accountants and of the Trustee and its counsel,

        (v)   any fees charged by the rating agencies for the rating of the
Securities,

        (vi)  the costs and expenses of the Company and the Guarantor relating
to investor presentations on any "road show" undertaken in connection with the
marketing of the offering of the Securities, including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and the Guarantor
and any such consultants, and the cost of any aircraft chartered in connection
with the road show, and

        (vii) all other costs and expenses incident to the performance of the
obligations of the Company and the Guarantor hereunder for which provision is
not otherwise made in this Section. It is understood, however, that except as
provided in this Section, Section 6 entitled "Indemnity and Contribution," and
the last paragraph of Section 8 below, the Initial Purchasers will pay all of
their costs and expenses, including fees and disbursements of their counsel,
stock transfer payable on resale of the Securities and any advertising expenses
connected with any offers they may make.

        6.    Indemnity and Contribution.    

        (a)   The Company and the Guarantor, jointly and severally, agree to
indemnify and hold harmless each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of either Section 15 of the
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or

12

--------------------------------------------------------------------------------



claim) caused by any untrue statement or alleged untrue statement of a material
fact contained in the Offering Memorandum or amendment or supplement thereto (if
the Company or the Guarantor shall have furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use therein.

        (b)   Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company and the Guarantor, and each person, if
any, who controls the Company or the Guarantor, respectively, within the meaning
of either Section 15 of the Act or Section 20 of the Exchange Act to the same
extent as the foregoing indemnity from the Company and the Guarantor to such
Initial Purchaser, but only with reference to information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Offering Memorandum or any
amendments or supplements thereto.

        (c)   In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to either Section 6(a) or 6(b), such person (the "indemnified
party") shall promptly notify the person against whom such indemnity may be
sought (the "indemnifying party") in writing and the indemnifying party, upon
request of the indemnified party, shall retain counsel reasonably satisfactory
to the indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Representative, in the case of parties indemnified
pursuant to Section 6(a) above, and by the Company, in the case of parties
indemnified pursuant to Section 6(b) above. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written consent
(which consent shall not be unreasonably withheld), but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an

13

--------------------------------------------------------------------------------






unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

        (d)   To the extent the indemnification provided for in Section 6(a) or
6(b) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other hand from the offering of the Securities or (ii) if the allocation
provided by clause 6(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause 6(d)(i) above but also the relative fault of the Company and the
Guarantor on the one hand and of the Initial Purchasers on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities shall be deemed to be in the same respective proportions as the
net proceeds from the offering of such Securities (before deducting expenses)
received by the Company and the total underwriting discounts and commissions
received by the Initial Purchasers bear to the aggregate public offering price
of the Securities. The relative fault of the Company and the Guarantor on the
one hand and the Initial Purchasers on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the Guarantor or by the
Initial Purchasers and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Initial Purchasers' respective obligations to contribute pursuant to this
Section 6 are several in proportion to the respective principal amounts of
Securities they have purchased hereunder, and not joint.

        (e)   The Company, the Guarantor and the Initial Purchasers agree that
it would not be just or equitable if contribution pursuant to this Section 6
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section 6(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 6, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 6 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

        (f)    The indemnity and contribution provisions contained in this
Section 6 and the representations, warranties and other statements of the
Company and the Guarantor contained in this Agreement shall remain operative and
in full force and effect regardless of (i) any termination of this Agreement,
(ii) any investigation made by or on behalf of any Initial Purchaser or any
person controlling any Initial Purchaser or the Company or the Guarantor, or
their respective

14

--------------------------------------------------------------------------------






officers or directors or any person controlling the Company or the Guarantor,
respectively, and (iii) acceptance of and payment for any of the Securities.

        7.    Termination.    This Agreement shall be subject to termination by
notice given by the Representative to the Company, if (a) after the execution
and delivery of the Purchase Agreement and prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on or by, as the case
may be, any of the New York Stock Exchange, the American Stock Exchange, the
National Association of Securities Dealers, Inc., the Chicago Board of Options
Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade,
(ii) trading of any securities of the Company or the Guarantor shall have been
suspended on any exchange or in any over-the-counter market, (iii) a general
moratorium on commercial banking activities in New York shall have been declared
by either federal or New York State authorities or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis that, in the judgment of the Representative,
is material and adverse and (b) in the case of any of the events specified in
clauses 7(a)(i) through 7(a)(iv), such event, individually or together with any
other such event, makes it, in the judgment of the Representative, impracticable
or inadvisable to proceed with the offering, sale or delivery of the Securities
on the terms and in the manner contemplated in the Offering Memorandum.

        8.    Defaulting Initial Purchasers.    If, on the Closing Date, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it has or they have agreed to purchase hereunder on such date, and the
aggregate amount of Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate amount of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated severally in the
proportions that the amount of Securities set forth opposite their respective
names in the Purchase Agreement bears to the aggregate amount of Securities set
forth opposite the names of all such non-defaulting Initial Purchasers, or in
such other proportions as the Representative may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the amount of Securities that any Initial Purchaser has agreed to purchase
pursuant to this Agreement be increased pursuant to this Section 8 by an amount
in excess of one-ninth of such amount of Securities without the written consent
of such Initial Purchaser. If, on the Closing Date, any Initial Purchaser or
Initial Purchasers shall fail or refuse to purchase Securities and the aggregate
amount of Securities with respect to which such default occurs is more than
one-tenth of the aggregate amount of Securities to be purchased on such date,
and arrangements satisfactory to the Representative and the Company for the
purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser, the Company or the Guarantor. In any such case
either the Representative or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Offering Memorandum or in any other documents
or arrangements may be effected. Any action taken under this paragraph shall not
relieve any defaulting Initial Purchaser from liability in respect of any
default of such Initial Purchaser under this Agreement.

        If this Agreement shall be terminated by the Initial Purchasers, or any
of them, because of any failure or refusal on the part of the Company or the
Guarantor to comply with the terms or to fulfill any of the conditions of this
Agreement, or if for any reason the Company or the Guarantor shall be unable to
perform its obligations under this Agreement, the Company and the Guarantor will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

15

--------------------------------------------------------------------------------




        9.    Definitions.    The terms which follow, when used in this
Agreement, shall have the meanings indicated.

        "Affiliate" shall have the meaning specified in Rule 501(b) of
Regulation D.

        "Business Day" shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York.

        "Commission" shall mean the Securities and Exchange Commission.

        "Controlled Affiliate" means any person or entity that is directly, or
indirectly through one or more intermediaries, controlled by the Company, the
Guarantor, or both.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        "Execution Time" shall mean, the date and time that this Agreement is
executed and delivered by the parties hereto.

        "Gaming Laws" means any foreign, federal, state or local law and the
rules and regulations thereunder and any similar laws and regulations governing
any aspect of legalized gambling in any foreign, federal, state or local
jurisdiction in which the Company or the Guarantor or any of their respective
subsidiaries conducts business.

        "Investment Company Act" shall mean the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission promulgated
thereunder.

        "Registered Exchange Offer" shall have the meaning ascribed thereto by
the Registration Rights Agreement.

        "Regulation D" shall mean Regulation D under the Act.

        "Regulation S" shall mean Regulation S under the Act.

        "Securities Act" shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.

        "Shelf Registration Statement" shall have the meaning ascribed thereto
by the Registration Rights Agreement.

        "Trust Indenture Act" shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        10.    Counterparts.    This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

        11.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

        12.    Headings.    The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed a part
of this Agreement.

16

--------------------------------------------------------------------------------



EXHIBIT A

Selling Restrictions for Offers and
Sales outside the United States

        (1)(a) The Securities have not been and will not be registered under the
Act and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Regulation S under
the Act or pursuant to an exemption from the registration requirements of the
Act. Each Initial Purchaser represents and agrees that, except as otherwise
permitted by Section 3(a)(i) of the Agreement to which this is an exhibit, it
has offered and sold the Securities, and will offer and sell the Securities,
(i) as part of their distribution at any time; and (ii) otherwise until 40 days
after the later of the commencement of the offering and the Closing Date, only
in accordance with Rule 903 of Regulation S under the Act. Accordingly, each
Initial Purchaser represents and agrees that neither it, nor any of its
Affiliates nor any person acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and that
it and they have complied and will comply with the offering restrictions
requirement of Regulation S. Each Initial Purchaser agrees that, at or prior to
the confirmation of sale of Securities (other than a sale of Securities pursuant
to Section 3(a)(i) of the Agreement to which this is an exhibit), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the "Securities Act") and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and June 25, 2004, except in
either case in accordance with Regulation S or Rule 144A under the Act. Terms
used above have the meanings given to them by Regulation S."

        (b)   Each Initial Purchaser also represents and agrees that it has not
entered and will not enter into any contractual arrangement with any distributor
with respect to the distribution of the Securities, except with its Affiliates
or with the prior written consent of the Company.

        (c)   Terms used in this section have the meanings given to them by
Regulation S.

        (2)   Each Initial Purchaser represents, warrants and agrees that:

        (a)   it has not offered or sold and, prior to the date six months after
the Closing Date, will not offer or sell any Securities to persons in the United
Kingdom except to persons whose ordinary activities involve them in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of their businesses or otherwise in circumstances which have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of the United Kingdom Public Offers of Securities Regulations
1995 (as amended);

        (b)   it has only communicated or caused to be communicated and will
only communicate or cause to be communicated any invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the United
Kingdom Financial Services and Markets Act 2000 (the "FSMA")) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company; and

        (c)   it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Securities in,
from or otherwise involving the United Kingdom.

A-1

--------------------------------------------------------------------------------





QuickLinks


HARRAH'S OPERATING COMPANY, INC. HARRAH'S ENTERTAINMENT, INC. $750,000,000 5.50%
Senior Notes due 2010 Payment of Principal, Interest and Premium, if any,
Guaranteed by Harrah's Entertainment, Inc. PURCHASE AGREEMENT
